Citation Nr: 1016208	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a service-connected left 
knee disability.  

2.  Entitlement to a disability rating in excess of 30 
percent for post-operative residuals of the left knee with 
lateral instability.  

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.  

4.  Entitlement to service connection for laryngitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the Board's central office in 
Washington, DC in March 2010.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record.  

The issue of bilateral nerve entrapment of the upper 
extremities, which was originally denied in a February 1983 
rating decision, has been raised by the record, but has not 
yet been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  The Veteran also appears to have raised a claim of 
entitlement to service connection for a right knee disorder, 
to include as secondary to his left knee disability, during 
his March 2010 hearing.  The Board does not have jurisdiction 
over these issues, and they are referred to the AOJ for 
appropriate action.  

The Veteran's representative also indicated during the March 
2010 hearing that the Veteran's claim of service connection 
for laryngitis was better stated as a claim for a compensable 
disability rating for the residuals of pneumonia.  However, a 
review of the claims file demonstrates that the Veteran is 
not in fact service-connected for pneumonia.  As such, the 
Board will treat the Veteran's claim as one of entitlement to 
service connection for laryngitis.  The Board notes that the 
Veteran does have a noncompensable disability rating for the 
residuals of a tonsillectomy.  Therefore, in so far as the 
Veteran's representative was referring to an increased 
disability rating claim for the residuals of a tonsillectomy, 
this claim is also REFERRED to the RO for initial action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Laryngitis

The Veteran contends that he is entitled to service 
connection for laryngitis.  However, upon review of the 
evidence of record, the Board finds that a remand is 
necessary before appellate review may proceed on this matter.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for a sore throat in August 1972.  
Subsequently, in March 1973, the Veteran was being treated 
for pneumonia.  Finally, a June 1973 treatment record notes 
that the Veteran was suffering from a sore throat with 
enlarged tonsils.  It is the Veteran's contention that these 
disorders led to his subsequent laryngitis.  Therefore, there 
is evidence of an in-service disease regarding the throat.  

The Veteran's claim was denied by the RO for lack of a 
current diagnosis.  However, lay assertions may serve to 
support a claim for service connection when they relate to 
the occurrence of events that are observable as a lay person 
or the presence of a disability of symptoms of a disability 
that are subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when 
not corroborated by contemporaneous medical evidence).  It is 
likely that the symptoms associated with laryngitis would be 
observable to a lay person.  

Based on the above facts, the Board concludes that a VA 
examination is necessary before, the Veteran's appeal may be 
decided.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With 
respect to the third factor, the Court of Appeals for 
Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that he is entitled to service 
connection for degenerative disc disease of the lumbar spine.  
It was noted during the Veteran's March 2010 hearing that the 
Veteran felt his back disorder was secondary to his service-
connected left knee disability.  However, it was also noted 
that the Veteran believed there were independent factors that 
connected his back disorder to his military service.  
Finally, the Veteran indicated a worsening in his back 
disorder after VA treatment in December 2000.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for a left foot contusion, a left knee 
strain, right hip pain, and ulnar hypoesthesia with decreased 
sensation in the left upper extremities during his active 
duty.  However, the service treatment records do not relate 
these complaints to the Veteran's spine and there is no 
independent evidence of a back disorder during military 
service.  The Veteran testified in his March 2010 hearing 
that he did in fact suffer from back pain during his military 
service, but that his treatment was not recorded out of fear 
that he may be removed from the military.  Therefore, in 
addition to seeking service connection for a back disorder as 
secondary to a service-connected left knee disability, the 
Veteran appears to be seeking service connection on a direct 
basis as well.

The Veteran's March 2010 hearing testimony also suggests a 
theory of entitlement under 38 U.S.C.A. § 1151.  For claims 
filed on or after October 1, 1997, compensation under 38 
U.S.C.A. § 1151 shall be awarded for a qualifying additional 
disability as caused by improper VA treatment.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
Veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  Id.  The Veteran has submitted a number of 
articles relating epidural injections to back disorders.  

The Veteran testified during his March 2010 hearing that his 
back pain became significantly worse after he received a 
spinal epidural during his left knee surgery.  The Veteran 
also reported this during his December 2006 VA spinal 
examination, but no opinion was offered at this time.  A 
December 2000 operative report from the Fayetteville, North 
Carolina VA Medical Center does indicate that the Veteran 
underwent knee surgery.  It is unclear from the record 
whether the Veteran was given an epidural, but the record 
does reference an 18 gauge spinal needle being used for joint 
aspiration.  

Finally, the Veteran's December 2006 VA spinal examination 
appears to be insufficient for VA rating purposes.  The 
examiner concluded that the Veteran's lumbar spine disease 
was not caused by the Veteran's left knee disease.  The 
examiner's rationale was that lumbar spine disease is not 
caused by arthritis of the knee.  The examiner made no 
mention of the Veteran's other left knee disabilities and the 
examiner cited no medical evidence or clinical data in 
support of this conclusion.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Based on the above evidence, the Board concludes that the 
Veteran should be afforded another VA examination of the 
spine.  The examiner should provide an opinion regarding all 
of the Veteran's proposed theories of entitlement, including 
whether his low back disorder is directly related to military 
service, whether it is related to an epidural given in 
December 2000, or whether it is secondary to the Veteran's 
left knee instability and/or arthritis.  A complete rationale 
for any opinion given must be provided by the examiner.  

Increased Rating for a Left Knee Disability

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for instability of the left 
knee, as well as a disability rating in excess of 10 percent 
for arthritis of the left knee.  However, further evidentiary 
development is necessary before appellate review may proceed 
on these claims.  

During his March 2010 hearing, the Veteran indicated that his 
left knee disability had worsened.  Specifically, the Veteran 
reported an inability to walk without a left knee brace.  He 
also testified that he was unable to move his knee at all 
without experiencing pain.  Finally, the Veteran's 
representative indicated during the March 2010 hearing that 
the Veteran suffered from nonunion of the tibia and fibula.  

The Veteran was last afforded a VA examination of the left 
knee in December 2006.  According to this examination, the 
Veteran had flexion of the left knee to 140 degrees and 
extension to 0 degrees.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the currently assigned disability rating may be 
incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  The Veteran's 
testimony suggests that there has been a material change in 
his service-connected left knee disability, and as such, he 
must be provided with the opportunity to report for a more 
current VA examination  

In addition, the Veteran's left knee ligaments were noted to 
be intact upon examination in December 2006.  However, a 
December 2000 surgical note indicates that the Veteran's 
anterior cruciate ligament (ACL) was absent from the left 
knee.  The December 2006 VA examination made no mention of 
the December 2000 operative report.  As such, the reliability 
of this examination is questionable, and a new examination 
should be scheduled to clarify the impairment, if any, of the 
Veteran's left ACL.  

Finally, the most recent VA treatment record in the claims 
file is from February 2009.  VA treatment records from 
February 2007 through January 2009 also appear to be absent 
from the claims file.  Therefore, VA treatment records from 
February 2007 through January 2009, and all records of VA 
treatment since February 2009, should be obtained and 
incorporated into the Veteran's claims file, assuming any 
such records exist.  

Accordingly, the case is REMANDED to the AMC for the 
following action:


1.  The AMC should obtain any records of 
VA treatment from February 2007 through 
January 2009, as well as any records of VA 
treatment since February 2009.  Any 
response received in conjunction with this 
request should be associated with the 
Veteran's claims file.  

2.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected left knee disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should describe 
in detail all symptomatology associated 
with the Veteran's service-connected 
disability of the left knee, including, 
but not limited to, any instability, 
limitation of motion, or nonunion/malunion 
of the tibia and fibula.  The examiner 
should also review and comment on the 
December 2000 surgical record that 
indicates the absence of the ACL.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

3.  The Veteran should also be scheduled 
for a VA examination before an appropriate 
specialist(s) for his claimed lumbar spine 
disorder.  The Veteran's claims file must 
be made available to the VA examiner at 
the time of examination.  The examiner 
should indicate whether the Veteran has a 
current disorder of the spine, and if so, 
whether it is at least as likely as not 
that the disorder(s) manifested during, or 
as a result of, his military service.  

If the examiner is not able to relate the 
Veteran's claimed disorder to military 
service, opinions as to whether it is at 
least as likely as not that the Veteran's 
spine disorder is secondary to his 
service-connected left knee disorder, or, 
whether it is at least as likely as not 
that his spine disorder is secondary to an 
epidural injection, should also be 
provided.  The examiner should provide a 
complete rationale for any opinion 
provided, and if the examiner is unable to 
provide the requested opinion, a complete 
explanation of why this is so should be 
provided as well.  

4.  The Veteran should also be scheduled 
for a VA examination before an appropriate 
specialist(s) for his claimed laryngitis.  
The Veteran's claims file must be made 
available to the VA examiner at the time 
of examination.  The examiner should 
indicate whether the Veteran suffers from 
laryngitis, and if so, whether it is at 
least as likely as not that the disorder 
manifested during, or as a result of, his 
military service, to include as due to 
pneumonia or a tonsillectomy.  The 
examiner should provide a complete 
rationale for any opinion provided, and if 
the examiner is unable to provide the 
requested opinion, a complete explanation 
of why this is so should be provided as 
well.  

5.  After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



